DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 22 August 2019.  Claims 1-18 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant’s claim of priority to previously filed application DE10 2018 214 309.9, filed 23 August 2018 is recognized, and receipt of the filed application is accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The limitation(s) at issue are found in Claim 9: 
a generating/receiving unit for generating data for the vehicle-external display and/or the adaptation of the vehicle-external visual appearance within the vehicle, or for receiving the data; 
a control unit that is fed the generated or received data, wherein the control unit is configured to initiate an individualized adaptation of the vehicle-external visual appearance and/or an individualized vehicle-external display of the data; and 
an electronically controllable display/outer skin unit
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure is described in the written description as published at paragraphs [49], [56], [58], [63], [64], [85], and Figure 4.  The corresponding algorithms are described in the written description at least at paragraphs [36] to [46], and Figure 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-7, 9, and 12-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
A method for a vehicle-external display for a vehicle, and/or for adapting a vehicle-external visual appearance of the vehicle, wherein 
data for the vehicle-external display and/or the adaptation of the vehicle-external visual appearance are generated in the vehicle or received by the vehicle; and 
using the generated or received data, an individual adaptation is carried out of the vehicle-external visual appearance and/or an individualized vehicle-external display of the data.  

Under Step One of the analysis under the Mayo framework, claims 1-8, 10, and 12-18 is/are drawn to methods (i.e., a process), and claims 9 and 11 is/are drawn to a system (i.e., a machine/manufacture).  As such, claims 1-18 is/are drawn to one of the statutory categories of invention.

Independent claim 9 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of wherein data for the vehicle-external display and/or the adaptation of the vehicle-external visual appearance are generated in the vehicle or received by the vehicle; and using the generated or received data, an individual adaptation is carried out of the vehicle-external visual appearance and/or an individualized vehicle-external display of the data..
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system (i.e., means) including a local registry or memory to perform the steps of the claimed abstract idea.  Examiner notes that Claim 1 does not recite the implementation of any structural elements for performing the claimed method, and so Claim 9 and its disclosure of structure is relied upon.  The processor/means is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [49] recites “method can be performed using a computer application provided therefor which for example can be installed as a so-called app in the vehicle infotainment system and used by the user through said system. It can likewise be provided to execute parts of the method on a mobile user device such as a smart phone or tablet computer,” written description paragraph [63] recites “generated or received data are fed to a control unit 42. Likewise, the control unit 42 can be fed information on the current vehicle state, sensor data on the vehicle surroundings, or on the position of the vehicle. Corresponding to this data, the control unit 42 then controls an externally affixed display unit, or respectively the outer skin of the vehicle,” and written description paragraph [85] recites “A single processor, module or other unit or device may fulfil the functions of several items recited in the claims.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2, 5-7 and 12-18 are directed to the judicial exception as explained above for Claims 1 and 9, and are further directed to limitations directed to detecting operational conditions related to a motor vehicle and displaying a variety of content including advertising content on an external display.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.

Dependent claims 2, 5-7 and 12-18 do not add more to the abstract idea of independent Claims 1 and 9 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Examiner Note, 101 Eligibility
	Examiner notes that dependent claims 3, 4, 8, 10, and 11 are determined to be patently eligible under 35 USC 101.  Claims 3 and 4 disclose the triggering of the external display in accordance with the detection of a stopped or parked state of a vehicle, which the Examiner determines to be a technical improvement to the methods of displaying advertisements in the context of the invention.  Claim 8 discloses the driving of a vehicle by a battery, and further discloses the reproduction of advertising content while the battery is being charged, which the Examiner determines to be a technical improvement to the methods of displaying advertisements in the context of the invention.  Claims 10 and 11 disclose a motor vehicle, which is a mechanically and computationally operated device, and are determined to be eligible under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim1-8, and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent method claim 1 recites a method to perform the inventive steps, however the independent claim is silent as to where any particular steps are performed by computer implementation takes place, that is, which specific steps are performed by a computer or processor or equivalent, thus creating indefiniteness because of a lack of clarity as to where the computer implementation takes place, and also raises a metes and bounds issue regarding the extent of the claimed limitation.  
See the attached Board of Patent Appeals and Interferences, Ex Parte, Lars Langmeyr et al.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui et al. (20200104881).

Claims 1 and 9:	Yasui discloses a method and device for a vehicle-external display for a vehicle, and/or for adapting a vehicle-external visual appearance of the vehicle, comprising a generating/receiving unit, a control unit, and a display unit ([58-69 Figs. 1, 2])
wherein data for the vehicle-external display and/or the adaptation of the vehicle-external visual appearance are generated in the vehicle or received by the vehicle ([74 “display controller 270 controls the outside display 272 such that the outside display 272 displays content included in a content DB 278B stored in the storage 278 and advertisement information included in an advertisement information DB 278C on the basis of display conditions data 278A stored in the storage,” 76 “requester 274 performs a content acquisition request for the content providing server 300 through the communication device 220 when a content request operation is received from an occupant of the vehicle 200. The requester 274 may perform a content acquisition request for the content providing server 300 at predetermined time intervals, 77, 79-83]); and 
using the generated or received data, an individual adaptation is carried out of the vehicle-external visual appearance and/or an individualized vehicle-external display of the data ([99-112, Fig. 12]);
an electronically controllable display/outer skin unit (108, 109 “display controller 270 displays advertisement information 510, the display controller 270 is configured to change some objects of content 500 to objects of the advertisement information and displays the advertisement information,” 110])

Claim 2:	Yasui discloses the method according to claim 1, wherein the vehicle- external display of the data is accomplished using an electronically controlled display unit that is integrated in the outer skin of the vehicle, or is a part of the outer skin of the vehicle, or is designed as an external lighting element ([75]).  


Claim 4:	Yasui discloses the method according to claim 3, wherein the activated display unit shows vehicle-external data when it is detected that the vehicle is in a parked state ([113 “display controller 270 may change an image of a character included in the content 500 to a running image and display the running image when the vehicle 200 is traveling at a speed equal to or higher than a predetermined speed (e.g., 60 [km/h]) and change the image of the character to an image in which the character stops and display the image when the vehicle 200 decelerates. Accordingly, the vehicle 200 can display content associated with a behavior of the vehicle,”]).  

Claims 5, 12, 13, and 14:	Yasui discloses the method according to claims 1, 2, 3, and 4 wherein the vehicle is an autonomously driving vehicle, and at least part of the outer skin of the vehicle is adapted when the autonomously driving vehicle is requested by at least one future passenger for a transport service ([197 “information (e.g., a name, a nickname, a reservation number and the like) representing a user who has reserved use of the vehicle 200 (next user approaching the vehicle 200) is displayed on the outside display,” 198-203].  

Claim 10:	Yasui discloses a motor vehicle that is configured to execute the method according to claim 1 ([58]). 

Claim 11:	Yasui discloses a motor vehicle that comprises a device according to claim 9 ([58]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (20200104881) in view of Ferguson et al. ([20200201345).


Claim 3:	Yasui discloses the method according to claim 2 above, and Yasui further discloses wherein: 
the display unit of the motor vehicle is activated for showing vehicle-external data ([15 “acquiring an environment of the vehicle; and controlling the display of the content on the outside display on the basis of the acquired environment of the vehicle,”]); and 
the activated display unit shows vehicle-external data ([107 “determines whether the position of the vehicle 200 is in proximity to a station B. Positional information of the station B is acquired, for example, from map information of the navigation control device 236. When the position of the vehicle 200 is in proximity to the station B, the display controller 270 refers to the display conditions data 278A, displays content having a content identification ID of "C001" on the outside display,” 108-113]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets Yasui’s disclosures of the presentation of relevant content in accordance with the vehicle location, such as at a station, to be the equivalent of the showing of vehicle-external data.
Yasui does not explicitly disclose, however Ferguson discloses:
a stoppage of the vehicle is detected ([5 “current condition comprises…a stopping time,” 7, 123]).
Therefore it would be obvious for Yasui to detect the stoppage of the vehicle as per the steps of Ferguson to determine the most appropriate external display content to send to the vehicle and thereby more likely cause viewers of the external displays to be attracted to the displayed content, resulting in likely more commercial activity for advertisers.

	Claim 7:	Yasui discloses the method according to claim 1 above, and Yasui does not explicitly disclose, however Ferguson discloses wherein advertising content is reproduced by adapting the vehicle-external visual appearance, and/or the vehicle-external display, and a parameter is output by the vehicle for the advertising content that has actually been reproduced for a payment system for the reproduction of advertising content ([142 “advertisement weight may be associated with an advertising fee, an advertising priority, a number of advertising display events,”]).  
Therefore it would be obvious for Yasui wherein advertising content is reproduced by adapting the vehicle-external visual appearance, and/or the vehicle-external display, and a parameter is output by the vehicle for the advertising content that has actually been reproduced for a payment system for the reproduction of advertising content as per the steps of Ferguson to determine the most appropriate external display content to send to the vehicle and thereby more likely cause viewers of the external displays to be attracted to the displayed content, resulting in likely more commercial activity for advertisers.

Claim 8:	Yasui discloses the method according to claim 7 above, and Yasui does not explicitly disclose, however Ferguson discloses wherein the vehicle is driven by electrical energy provided by a battery, and advertising content is reproduced while charging the battery ([5 “autonomous or semi-autonomous vehicle further comprises an energy storage device configured to provide power to at least the display screen and wherein the advertisement display module further implements an inactive display mode, active display mode, and an active display brightness level. In some embodiments, the current condition further comprises a level of the power within the energy storage device,” 134, 135, 136 “current condition further comprises a level of the power within the energy storage device. In some embodiments, the energy storage device is configured to provide power to at least the display screen and the autonomous or semi-autonomous vehicle. In some embodiments, the advertisement selection algorithm selects the inactive display mode when the power level is below a set power threshold,”]).  Examiner Note: Examiner interprets, under a broadest reasonable interpretation, Ferguson’s disclosures of the monitoring of display execution in accordance with a level of power in a battery system to disclose the display of content under a variety of power availability conditions, which a person of skill in the art would appreciate includes available power considerations.
Therefore it would be obvious for Yasui wherein the vehicle is driven by electrical energy provided by a battery, and advertising content is reproduced while charging the battery as per the steps of Ferguson to determine the most appropriate external display content to send to the vehicle and thereby more likely cause viewers of the external displays to be attracted to the displayed content, resulting in likely more commercial activity for advertisers.


Claims 6, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (20200104881) in view of Odland et al. (20140067202).

Claims 6, and 15-18:	Yasui discloses the method according to claims 1, 2, 3, 4, and 5 above, and Yasui does not explicitly disclose, however Odland discloses, wherein an individualized design of the outer skin of the vehicle is generated within the vehicle using a computer platform or is received by the vehicle, and the outer skin of the vehicle is correspondingly adapted to the individualized design ([56 “the user can match the color being displayed by the vehicle display to any other part of the vehicle or other object. The user can also select to have the detected color displayed in substantially all the pixels of the display or a portion thereof. Other objects the detector can be used to detect the color of include different vehicle parts in cases where the user wishes to match the vehicle color to these parts. The colors may also want to match to a certain color scheme dependent on what the driver/user is wearing. For example, if the user is a race car driver who has a certain color scheme, the pixels displayed can be set to match the color scheme of the driver,” 57]).  
Therefore it would be obvious for Yasui wherein an individualized design of the outer skin of the vehicle is generated within the vehicle using a computer platform or is received by the vehicle, and the outer skin of the vehicle is correspondingly adapted to the individualized design as per the steps of Odland to determine the most appropriate external display content to send to the vehicle and thereby more likely cause viewers of the external displays to be attracted to the displayed content, resulting in likely more commercial activity for advertisers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682